comS^P^
                                                                                             13 2015
                                      NO.   PD-1068-15


CHRISTOPHER         ALAN   LAWRENCE             §              IN   THE
          Appellant/Petitioner
V.                                              §              COURT      OF    CRIMINAL     APPEALS

THE    STATE   OF   TEXAS                       §              OF   AUSTIN,       TEXAS
          Appelie/Respondent


                       MOTION   TO    SUSPEND       T.R.A.P.    RULE      9.3

                                     NUMBER   OF     COPIES



TO THE HONORABLE JUDGE[S]             OF SAID COURT:

     COMES NOW, Christopher Alan Lawrence, pro se, and files this

Motion to Suspend Rule 9.3, Number of Copies, and An, t^g&oxETpf
                                                                                       FILED IN

this Motion would show the followinq:                                                „.^,.

                                              i.


     Appellant/Petitioner is a prisoner in Texas Department oP^nlininal
Justice, Institutional Division. This Motion and the Petition for

Discretionary Review are filed pro se, as a prisoner there is no

access to a copier. Therefore Appellant/Petitioner has no way to

create the number of copies required by Rule 9.3 and therefore

humbly requests that this Honorable Court suspend Rule 9.3, Number

of Copies and accept the Petition for Discretionary Review as one
original copy.



                                                           Respectfully Submitted on this
                                                             6th  day of November, 2015
                                                           By:
                                                                          %/W~M^l/ iLlf^^
                                                                    IRISTOPHER      ALAN     LAWRENCE
                                                                         TDCJ # 1923479
                                                                       3001 S. EMILY DR.
                                                                      BEEVILLE,      TX      78102
                     CERTIFICATE OF SERVICE

   The undersigned Appellant/Petitioner hereby certifies that a

true and correct copy of the foregoing Motion to Suspend T.R.A.P.

Rule 9.3, Number of Copies has been mailed, by U.S. Mail, postage
prepaid, to the District Attorney, Appellate Division, Comal County
Courthouse Annex, 150 S. Seguin Avenue Suite 307, New Braunfels,

Texas 73130, and to ths State Prosecuting Attorney, P.O.Box 12405
Austin, Texas 78711. On this   6th   day of November , 2015.



                                        aCHRISTOPHER      ALAN LAWRENCE
                                               T0CJ   #   1923479